 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                    No. CR-04-01063-001-PCT-SMM
10                 Plaintiff,                     ORDER
11   v.
12   Philmore Chee,
13                 Defendant.
14
15         On June 10, 2019, Magistrate Judge John Z. Boyle issued "Findings and
16   Recommendation of the Magistrate Judge Upon an Admission and Order." Magistrate
17   Judge Boyle recommends to the District Court that this Judge accept the Defendant's
18   admission. Having reviewed this matter de novo, and no objections having been filed
19   pursuant to 28 USC § 636(b)(1), the Court accepts the Recommendation of Magistrate
20   Judge Boyle. Accordingly,
21         IT IS HEREBY ORDERED accepting the Defendant's admission.
22         Dated this 3rd day of July, 2019.
23
24
25                                                Honorable Stephen M. McNamee
                                                  Senior United States District Judge
26
27
28
